UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7148



LEROY K. SMALLS,

                                           Petitioner - Appellant,

          versus


DOUG CATOE, Director; CHARLES M. CONDON, At-
torney General of the State of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Dennis W. Shedd, District Judge.
(CA-99-3928-0-19BD)


Submitted:   December 14, 2000         Decided:     December 21, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leroy K. Smalls, Appellant Pro Se.    Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leroy K. Smalls appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.    Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.    Smalls v. Catoe, No. CA-99-3928-0-19BD (D.S.C. July

13, 2000).*    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
July 12, 2000, the district court’s records show that it was
entered on the docket sheet on July 13, 2000. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. Wilson v. Murray,
806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2